DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity Information
The instant application is a continuation of 16596165, now US Patent Number 10734389, which is a division of 16234181, now US Patent Number 10483265, which is a continuation of 15865710, now US Patent Number 10580777.
Priority
Acknowledgment is made of applicants' claim for foreign priority based on an application filed in KOREA on 17 APR 2017. It is noted that applicants have filed a certified copy of said application as required by U.S.C 119, which papers have been placed of record in the file. Cf. 15865710’s 28 MAR 2018 submission.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 20 APR 2021 were filed before the mailing of a first Office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Double Patenting
The instant claims are NOT rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over device claims of U.S. Patent Nos: US 10734389 and US 10483265.

 Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To insure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner has amended the application as follows:
A. claim 2, line 2, replace “have vertical” with “has a vertical”;
B. claim 5, line 2, replace “at lower” with “at a lower”;
C. claim 13, line 3, replace “an outer” with “the outer”; and
D. claim 17, line 1, replace “1, an” with “1, wherein an”.
Remarks
This application was in condition for allowance except for the following:
A-D. antecedent basis/typographical error. Cf. MPEP § 608.01(n). 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-17 are allowed because the cited prior art, individually or in combination, does not disclose or suggest all of the claimed limitations noted therein. For example, the prior art does not teach: “…, wherein the supporter is in direct contact with a sidewall of the pillar head and an upper sidewall of the cylindrical first bottom electrode.”
Any comments considered necessary by applicant MUST be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon, Fujii (US 8778805), is considered pertinent to applicants’ disclosure. Fujii does not teach, inter alia, a gap body; and a gap head disposed on the gap body and having a sloped side wall, wherein a width of the gap head is wider than the width of the gap body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815